DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiners Note
	The amendments to claim 1 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “wherein B) comprises a polyester.” Claim 8 from which claim 1 depends recites that the tie layer consists of a blend of A) and B) where B is a styrene-(meth)acrylic acid copolymer and one or more polymers or oligomers selected from the 
	For sake of further examination, given the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03.II), claim 8 will be examined as limiting the at least one or more polymer or oligomers to include a polyester. It is suggested to recite “wherein the one or more polymers or oligomers comprises a polyester”.
	Claim 9 is rejected as being dependent on indefinite claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 10-11, 13-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomasson et al. (US 2008/0254308) in view of Tadokoro et al. (US 6,652,985) and further in view of BASF (JONCRYL® ADD-3310 www.basf.us/additives/pdfs/3310_TDS.pdf: 2007).
	Regarding claim 1, Thomasson discloses a multilayered thermoformable structure (0063 and 0064) including at least one polyolefin-based substrate layer 
	The tie layer of Thomasson does not consist of a blend of one or more polymers selected from the group consisting of olefinic acrylate copolymers, copolymers of olefin and (meth)acrylic acid which can be partially or fully in the salt form, and B) a styrene (meth)acrylic acid copolymer, and one or more polymers or oligomers selected from the group consisting of polyolefins, polyesters, and acrylics, which contain functional moieties selected from the group consisting of epoxy, carboxylic acid, carboxylate, amine, amide, siloxane, silicone, urethane, and anhydride.
	Tadokoro, in the analogous field of acrylic laminated films, discloses an adhesive composition for binding an acrylic resin layer and polyolefin-based substrate (column 3, lines 40-45). The adhesive composition including a blend of an acrylic resin and an olefin-based copolymer (column 3, lines 30-35). The acrylic resin including an acrylic functionalized with an anhydride unit (column 4, lines 5-16 and column 6, lines 64-67; part of claimed B component) and the olefin-based copolymer including an olefin 
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to substitute the adhesive of Thomasson for the adhesive of Tadokoro, as the adhesive of Tadokoro has excellent melt-adhesion to the polyolefin based substrate and there is not fear of influences caused by chlorine when discarding the article, as well as reduced warping deformation and mechanical abilities (column 2, lines 55-65).	Tadokoro does not expressly teach the resin composition consisting of the acrylic resin and olefin based copolymer, however, the other components are discussed using optional language and therefore it would have been obvious to a person of ordinary skill for the resin composition to consist of the blend.
	Alternatively, the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the tie layer composition as disclosed in Thomasson for the tie layer composition as disclosed by Tadokoro would have yielded predictable results (i.e., adhesion between a polar layer and polyolefin-based substrate layer) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
	Tadokoro, while teaching the addition of optional processing aids (column 10, lines 3-8) does not disclose the tie layer composition including a styrene-(meth)acrylic acid copolymer.

	BASF is analogous art as it is in the same field of endeavor polymeric components for polymeric articles and/or is reasonably pertinent as it solves the same problem as applicant as the dispersant can be used to improve adhesion of plastics to a metal (i.e., improves adhesion of dissimilar materials). A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the tie layer of Thomasson in view of Tadokoro to include JONCRYL® ADD-3310, as taught by BASF, to increase production time and uniformity of the articles quality (Key features and Benefits).
As noted above, Thomasson discloses that the multilayered structures are formed via thermoforming (0063). Please note however that the recitation of thermoformable in claim 1 is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to 
	Regarding claim 3, Thomasson discloses the polyolefin-based substrate layer containing a thermoplastic polyolefin (0030).
	Regarding claim 4, while Thomasson teaches an identical polar polymer layer as claimed, Thomasson is silent regarding the molecular weight of the polymerized methyl (meth)acrylate monomer or acrylate and methacrylate comonomers.
Tadokoro discloses the acrylic resin layer including an acrylic polymer having a weight-average molecular weight of about 70000 to 600000 (column 5, lines 10-15), overlapping the claimed average molecular weight of between 50,000 and 500,000 g/mol.
One of ordinary skill in the art at the time of the claimed invention would have found it obvious when the capstock layer of Thomasson to include acrylic polymers having a molecular weight ranging from 70,000 to 600,000 g/mol, as disclosed by Tadokoro, so the resin can be processed and handled properly (column 5, lines 25-30).
	Regarding claim 5, Thomasson discloses comonomers including butyl methacrylate, which are preferably incorporated into the poly(alkyl(meth)acrylate) in an amount of up to about 40% by weight of the poly(alkyl(meth)acrylate) (0052).
	Regarding claim 6, Thomasson discloses the addition of fillers and impact modifiers (0013).
	Regarding claim 7, Thomasson discloses wherein preferably from 70 to 100 wt% of methyl methacrylate monomer (0050) copolymerized with C1-8 straight or 
	Regarding claim 10, Tadokoro discloses the acrylic resin comprising the same used in the first layer (column 6, lines 65-67), therefore, disclosing an acrylic polymer having a weight average molecular weight of about 70,000 to 600,000 (column 5, lines 10-15), overlapping the claimed weight average molecular weight lower than 200,000 g/mol.
	Regarding claim 11, Tadokoro discloses the acrylic resin including butyl methacrylate (column 3, lines 65-67) and the amount of anhydride unit being present in an amount of 3 to 30 wt% (column 4, lines 5-10). A person of ordinary skill in the art would have found it obvious that the butyl methacrylate would be found in an amount of 70 to 97 wt%, overlapping the claimed at least 20 wt%.
	Regarding claim 13, Tadokoro discloses the acrylic resin including covalently bonded anhydride unit (i) (column 4, lines 5-10).
	Regarding claim 14, Tadokoro discloses copolymers of alkyl methacrylates with methyl acrylates (column 3, line 65 through column 4, lines 5).
	Regarding claims 15 and 16, Tadokoro teaches 25 to 400 parts by weight of olefin-based copolymer to 100 parts by weight acrylic resin (column 7, lines 50-55) therefore the ratio of A) to B) of 4:1 to 1:4, overlapping the claimed 20/80 to 95/5 in claim 15 and 50/50 to 85/15 in claim 16.
Regarding claim 18, Thomasson discloses in which the polyolefin-based substrate layer is at least 50 wt% polyethylene (0026) therefore comprising at least 50 wt% of one or more polyolefin materials.
In regards to the overlapping ranges discussed in claims 1, 4, 5, 7, 10, 11, 15, 16, and 18, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	
	
Claims 1, 3, 5-7, and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomasson et al. (US 2008/0254308) in view of Chou (US 2006/0025527) and further in view of BASF (JONCRYL® ADD-3310 www.basf.us/additives/pdfs/3310_TDS.pdf: 2007).
	Regarding claims 1 and 12, Thomasson discloses a multilayered thermoformable structure (0063 and 0064) including at least one polyolefin-based substrate layer (0010); at least one acrylate-based cap layer (i.e., polar polymer-based capstock layer) containing from about 50 to about 100% at least one methyl (meth)acrylate monomer (0050) and additionally the remainder including various acrylate and methacrylate comonomers which may be copolymerized with the at least one poly(alkyl) meth acrylate (0051) and having a thickness of from 0.04 to 10 mm, preferably 0.07 to 3 mm (0061), overlapping the capstock layer thickness of from 0.05 to 2.5 mm; and at least one tie layer directly adjacent to and in between the polyolefin-
	The tie layer of Thomasson does not consist of a blend of one or more polymers selected from the group consisting of olefinic acrylate copolymers, copolymers of olefin and (meth)acrylic acid which can be partially or fully in the salt form, and B) a styrene-(meth)acrylic acid copolymer, and one or more polymers or oligomers selected from the group consisting of polyolefins, polyesters, and acrylics, which contain functional moieties selected from the group consisting of epoxy, carboxylic acid, carboxylate, amine, amide, siloxane, silicone, urethane, and anhydride.
Chou, in the analogous field of tie layer composition, teaches an adhesive composition consisting of an olefin and functional comonomer and a polymeric base resin (0013). The functional copolymer including an olefin and the functional comonomer including an anhydride (0036; part of claimed B)) and the polymeric base resin including polystyrene (0040) and olefin acrylates (0046).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to substitute the adhesive of Thomasson for the adhesive of Chou, as the adhesive of Chou has excellent bonding to polar substrates and a low activation temperature property (0034).
	Alternatively, the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the tie layer composition as disclosed in Thomasson for the tie layer composition as disclosed by Chou would have yielded predictable results (i.e., adhesion KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
	While Chou teaches the composition including polystyrene (0040), Chou does not expressly teach the addition of a styrene-(meth)acrylic acid copolymer.
	BASF discloses JONCRYL® ADD-3310 an acid-functional styrene/acrylic polymer for dispersion and compatibilization of polar materials and which improves processing rate (page 2).
	BASF is analogous art as it is in the same field of endeavor polymeric components for polymeric articles and/or is reasonably pertinent as it solves the same problem as applicant as the dispersant can be used to improve adhesion of plastics to a metal (i.e., improves adhesion of dissimilar materials). A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the tie layer of Thomasson in view of Tadokoro to include JONCRYL® ADD-3310, as taught by BASF, to increase production time and uniformity of the articles quality (Key features and Benefits).
As noted above, Thomasson discloses that the multilayered structures are formed via thermoforming (0063). Please note however that the recitation of thermoformable in claim 1 is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in 
	Regarding claim 3, Thomasson discloses the polyolefin-based substrate layer containing a thermoplastic polyolefin (0030).
	Regarding claim 5, Thomasson discloses comonomers including butyl methacrylate, which are preferably incorporated into the poly(alkyl(meth)acrylate) in an amount of up to about 40% by weight of the poly(alkyl(meth)acrylate) (0052).
	Regarding claim 6, Thomasson discloses the addition of fillers and impact modifiers (0013).
	Regarding claim 7, Thomasson discloses wherein preferably from 70 to 100 wt% of methyl methacrylate monomer (0050) copolymerized with C1-8 straight or branched alkylacrylate monomer units (e.g., butyl acrylate) (0051). As the methyl methacrylate monomer is found in an amount of 70-100 wt%, the alkylacrylate monomer units would necessarily be the remainder i.e., range from 0 to 30 wt%.
	Regarding claim 13, Chou teaches a copolymer of polyolefin covalently bonded with anhydride (0036).
Regarding claim 18, Thomasson discloses in which the polyolefin-based substrate layer is at least 50 wt% polyethylene (0026) therefore comprising at least 50 wt% of one or more polyolefin materials.

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closes prior art or record is Thomasson (US 2008/0254398) in view of Tadokora (US 6,652,985) or Chou (US 2008/0254308) in view of BASF (JONCRYL® ADD-3310 www.basf.us/additives/pdfs/3310_TDS.pdf: 2007). None of the cited references teach or suggest a tie layer composition consisting of a blend of A) one or more polymers selected from the group consisting of olefinic acrylate copolymers, copolymers of olefin and (meth)acrylic acid with can be partially or fully in the salt form, and B) a styrene(meth)acrylic acid copolymers and a polyester.

Response to Arguments
Applicant’s amendments filed 01/21/2021 have been entered. Accordingly, the 35 U.S.C. 112(b) rejections have been withdrawn.

Applicant’s arguments over Thomasson (US 2008/0254398) in view of Tadokoro (US 6,652,985) or Chou (US 2008/0254308) in view of BASF (JONCRYL® ADD-3310 www.basf.us/additives/pdfs/3310_TDS.pdf: 2007) under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues that one cannot substitute a tie layer designed for a different substrate/cap layer, or for different conditions, and expect the same result.
	Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (2143.01). The determination of obvious does not require the prior art to achieve the same result as applicant, for a determination of obviousness, once it has been established that there is a suggestion or motivation to combine the references, it must be established that there is a reasonable expectation of success and at least some degree of predictability. Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (See MPEP 2143.02). As discussed more thoroughly below, the examiner maintains that the proposed combination of prior art references would have been obvious to a person of ordinary skill in the art.

Applicant argues that Tadokoro teaches an adhesive composition which teaches away from the claimed tie layer compositional blend. Specifically, applicant argues that the anhydride functional acrylic resin cited by the examiner is the acrylic resin for the first layer and not the acrylic resin of the tie layer. Applicant further argues that the adhesive composition taught in Tadokoro is excluded from the claimed tie layer composition as the tie layer does not contain the three components as claimed. 
	The examiner agrees that Tadokoro teaches the anhydride functional acrylic resin when describing a suitable resin for the first layer. However, Tadokoro further states that the second layer comprises an acrylic resin composition and that the same one as the acrylic resin constituting the first layer is used (column 6, lines 64-67). Rather than repeating the description of the acrylic polymer Tadokoro expressly states that the same acrylic resin is used in the first and second layer. A person of ordinary skill is motivated to substitute the adhesive of Thomasson for the adhesive of Tadokoro, as the adhesive of Tadokoro has excellent melt-adhesion to the polyolefin based substrate (column 2, lines 55-65). Thus there is a reasonable expectation of successes that the composition of Tadokoro will bind to a polyolefin base. It is agreed that alone, Tadokoro does not disclose all the features of the present claimed invention however, to meet the claimed tie layer composition a combination of Tadokoro and BASF is proposed. BASF is a teaching reference used to teach the addition of an acid-functional styrene/acrylic polymer (Page 2). A person is motivated to add the polymeric dispersant of BASF to the adhesive composition of Tadokoro, with a reasonable expectation of success, to improve adhesion, improve processing rates and for the dispersion and compatibilization of polar materials. Thus the proposed combination of Tadokoro and 

Applicant argues that Chou teaches an adhesive composition which teaches away from the claimed tie layer compositional blend. Applicant argues that polymer composition of Chou includes an olefin with a functional comonomer plus a non-functional polymer base resin. Whereas the claimed invention uses a functional base resin. Applicant argues that the claimed invention is drawn to (non-functional) olefin acrylate copolymer or a copolymer of olefin and (meth)acrylic acid which is the opposite of the anhydride-functional olefin-acrylate copolymer and non-functional base resin of Chou.
	As discussed previously, applicant’s tie layer composition consists of a blend of A) one or more polymers selected from the group consisting of olefin acrylate copolymer, copolymers of olefin and (meth)acrylic acid which can be partially or fully in the salt form, and B) a styrene-(meth)acrylic acid copolymer and one or more polymers or oligomers selected from the claimed group and which contain functional moieties. Thus, the claimed tie layer blend includes both a nonfunctional resin (the claimed A component) and a functionalized component (the claimed B component). The claimed B component includes polyolefins, polyesters, and acrylics which are functionalized. Chou 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781